Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ms. Caroline M. Fleming (Reg. No. 45,566) on 9/2/2021.
The claims have been amended as follows: 

11. (Currently amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, causes a compute device to: 
receive a request from a remote device to validate one or more parameters of a managed node composed of one or more sleds; 
retrieve a blockchain associated with the managed node, wherein the blockchain includes a plurality of blocks, a first block in the blockchain including sled blockchain data representative of sled parameters provided by a sled blockchain, a first block in the sled blockchain including system configuration parameters, a subsequent block in the blockchain including changes indicative of changes to the managed node including changes in the system configuration parameters, the system configuration parameters including hardware components and physical resources; 
validate the blockchain; and 


13. (Currently amended) The one or more non-transitory machine-readable storage media of claim 11, wherein to receive the request from the remote device is to receive a request to attest at least one of a geolocation, a system configuration, or a firmware version associated with the managed node.  

14. (Currently amended) The one or more non-transitory machine-readable storage media of claim 11, wherein to validate the blockchain comprises to evaluate a hash value in each of the plurality of blocks in the blockchain.  

15. (Currently amended) The one or more non-transitory machine-readable storage media of claim 11, wherein the plurality of instructions further causes the compute device to generate a digest indicative of the one or more parameters.  

16. (Currently amended) The one or more non-transitory machine-readable storage media of claim 11, wherein the plurality of instructions further causes the compute device to: receive update parameters from the one of the sleds of the managed node; generate a new block that includes the received update parameters; and append the new block to the blockchain of the one of the sleds.  

17. (Currently amended) The one or more non-transitory machine-readable storage media of claim 16, wherein to receive the update parameters from one of the sleds of the managed node is to receive at least one of an update to a system configuration of the sled, an update to a firmware version associated with the sled, or an indication of the sled being offline.  

18. (Currently amended) The one or more non-transitory machine-readable storage media of claim 16, wherein to generate the new block that includes the received update parameters comprises to: generate a block indicative of a blockchain transaction that includes the received parameters; and generate a hash value for the block, wherein the hash value is determined, in part, from the received update parameters.  

19. (Currently amended) The one or more non-transitory machine-readable storage media of claim 11, wherein the plurality of instructions further causes the compute device to, in response to a determination that the blockchain is not valid, return an error.  

20. (Currently amended) The one or more non-transitory machine-readable storage media of claim 16, wherein to receive the update parameters from the managed node comprises to receive the update parameters in response to the sled detecting a change in the one or more parameters of the managed node.

Allowable Subject Matter
Claims 1, 3-11 and 13-25 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 

Regarding independent claims 1, 11, 21 and 24, the closest prior art made of record are:
a) Nuzzi (US 2019/0190698) teaches (see the Office Action (“OA”) dated 5/19/2021, pages 4-8) A compute device comprising: 
communication circuitry to receive a request from a remote device to validate one or more parameters of an individual (emphasis added to show the difference between the reference and the claim); 
a compute engine to: 
retrieve a blockchain associated with the individual (emphasis added to show the difference between the reference and the claim), wherein the blockchain includes a plurality of blocks, 
validate the blockchain; and 
in response to a successful validation of the blockchain, send an indication that the blockchain is valid to the remote device.

b) Asthana (US 2019/0268277) teaches (see the OA dated 5/19/2021, pages 8-15) a managed node (see abstract: “a system includes an orchestration engine component and a blockchain component. The orchestration engine component manages one or more computing resources for a cloud-based computing platform”. And see [0045] and Fig. 1: “the orchestration engine component 104, the blockchain component 106, … can be electrically and/or communicatively coupled to one another ….the cloud resource digital ledger component 102 can be in communication with a cloud-based computing platform 112”. The Examiner interprets a cloud-based computing platform 112 whose computing resources are managed by the orchestration engine component 104 as a managed node) composed of one or more sleds (see [0089] and Fig. 12: “cloud computing environment 1250 includes one or more cloud computing nodes 1210 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 1254A, desktop computer 1254B, laptop computer 1254C, and/or automobile computer system 1254N may communicate. … This allows cloud computing environment 1250 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device”. And see  Examples of hardware components include: mainframes 1361; RISC (Reduced Instruction Set Computer) architecture based servers 1362; servers 1363; blade servers 1364”. The Examiner interprets a blade server 1364 shown in Fig. 13 as a node composed of one or more sleds because a blade is a sled. Because Asthana teaches that the cloud-based computing platform 112/cloud computing node 1210 (a managed node) may be a blade server 1364 (a node composed of one or more sleds), Asthana teaches a managed node composed of one or more sleds).
Asthana also teaches a blockchain associated with the managed node (see [0048] and Fig. 1: “The blockchain component 106 can add event data into a blockchain dataset for the cloud-based computing platform 112”. And see [0058] and Fig. 3: “The system 300 includes the cloud-based computing platform 112 and a blockchain dataset 302. In an embodiment, the cloud resource digital ledger component 102 can generate the blockchain dataset 302 based on event data indicative of one or more events associated with one or more computing resources for the cloud-based computing platform 112”. The Examiner interprets a blockchain dataset 302 for the cloud-based computing platform 112 as a blockchain associated with the managed node), 
wherein the blockchain includes a plurality of blocks (see [0048]: “The blockchain component 106 can add event data into a blockchain dataset for the cloud-based computing platform 112. …The event data can be indicative of one or more events associated with the one or more computing resources for the cloud-based computing platform 112. For instance, an event can include …deleting a computing resource associated with the cloud-based computing platform 112, updating a computing resource associated with the cloud-based computing platform 112... The blockchain dataset can be a sequence of data blocks that corresponds to a sequence of events for the cloud-based computing platform 112”);
a subsequent block in the blockchain including changes indicative of changes to the managed node including changes in the system configuration parameters (see [0058] and Fig. 3: “The event 304b, the event 304c, the event 304d, and the event 304e can be, for example, a sequence of data blocks that corresponds to a sequence of events for the cloud-based computing platform 112. For example, the event 304b can correspond to data for one or more first events associated with the cloud-based computing platform 112….Additionally or alternatively, the event 304b, the event 304c, the event 304d, and the event 304e can correspond to different computing resources associated with the cloud-based computing platform 112 and/or different features associated with the cloud-based computing platform 112....In certain embodiments, the blockchain dataset 302 (e.g., the event 304b, the event 304c, the event 304d, and the event 304e) can record, at a defined level of granularity, consumption of processor resources, software resources, and/or other computing resources associated with the cloud-based computing platform 112.” And see [0060]: “the cloud resource digital ledger component 102 can store a global state and/or one or more event transactions for one or more cloud resources (e.g., one or more cloud resources associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412) in a blockchain dataset. Individual data blocks of the blockchain data set can correspond to individual events (e.g., individual transactions). An event can include, for example, a start to a process, a shutdown of a process, an update and/or a change associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412….Additionally, the cloud provider device 410 can increase memory of the cloud-based computing platform 112”. The Examiner interprets an event of increasing memory of the cloud-based computing platform 112 taught in [0060] recorded as one of events 304b, 304c, 304d and 304e (a subsequent block in the blockchain) as a subsequent block in the blockchain including changes indicative of changes to the managed node including changes in the system configuration parameters), 
the system configuration parameters including hardware components and physical resources (see [0060]: “the cloud resource digital ledger component 102 can store a global state and/or one or more event transactions for one or more cloud resources (e.g., one or more cloud resources associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412) in a blockchain dataset. Individual data blocks of the blockchain data set can correspond to individual events (e.g., individual transactions). An event can include, for example, a start to a process, a shutdown of a process, an update and/or a change associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412….Additionally, the cloud provider device 410 can increase memory of the cloud-based computing platform 112”. And see [0046]: “The one or more computing resources for the cloud-based computing platform 112 can include one or more computing resources for hardware associated with the cloud-based computing platform 112 …the one or more computing resources can include one or more computing resources for a processor associated with the cloud-based computing platform 112, … one or more computing resources for storage associated with the cloud-based computing platform 112”. The Examiner interprets the computing resources for hardware associated with the cloud-based computing platform 112 including a memory, a processor and storage taught in [0046] and [0060] as the system configuration parameters including hardware components and physical resources. And see [0062]: “one or more auto-scaling requests and/or one or more requests for a change in hardware associated with the cloud-computing platform 112 and/or a configuration associated with the cloud-computing platform 112 can occur that can be based on .

Independent claims 1, 11, 21 and 24 are allowable for the following reasons: none of the prior art of record alone or in combination teaches “a first block in the blockchain including sled blockchain data representative of sled parameters provided by a sled blockchain, a first block in the sled blockchain including system configuration parameters”, a recited feature of claims 1, 11, 21 and 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990.  The examiner can normally be reached on 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        

/HENRY TSANG/Primary Examiner, Art Unit 2495